Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements 1. Registration Statement (FormS‑3 No.333‑199107) of Fate Therapeutics,Inc., and 2. Registration Statements (FormS‑8 Nos.333‑191576, 333‑194625, 333-202690, and 333-209392) pertaining to the 2007 Equity Incentive Plan, the 2013 Stock Option and Incentive Plan, and 2013 Employee Stock Purchase Plan of Fate Therapeutics,Inc.; of our report dated March3, 2016, with respect to the consolidated financial statements of Fate Therapeutics,Inc. included in this Annual Report (Form10‑K) of Fate Therapeutics, Inc. for the year ended December31, 2015. /s/ Ernst& Young LLP San Diego, California
